1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CINDY MARIE CEBALLOS,                               Case No.: 20cv0563-AJB (LL)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   XAVIER BECERRA,
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254, and has paid the filing fee. (ECF No. 1.) The Petition
19   is subject to dismissal because Petitioner has failed to name a proper Respondent. In
20   addition, although Petitioner indicates she has exhausted state court remedies as to claims
21   one and two, she indicates she has not done so for claims three and four. However, no
22   grounds for relief as to claims three and four are presented. To the extent Petitioner wishes
23   to raise unexhausted claims, the Court will notify her of her options in that regard.
24         Review of the Petition reveals that Petitioner has failed to name a proper respondent.
25   On federal habeas, a state prisoner must name the state officer having custody of her as the
26   respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule 2(a),
27   28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction when a habeas petition
28   fails to name a proper respondent. See id.

                                                     1
                                                                                    20cv0563-AJB (LL)
1          The warden is the typical respondent. However, “the rules following section 2254
2    do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
3    warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
4    charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
5    committee’s note). If “a petitioner is in custody due to the state action she is challenging,
6    ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
7    (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
8    advisory committee’s note).
9          A longstanding rule in the Ninth Circuit holds “that a petitioner may not seek [a writ
10   of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
11   custody.   The actual person who is [the] custodian [of the petitioner] must be the
12   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
13   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
14   person who will produce “the body” if directed to do so by the Court. “Both the warden
15   of a California prison and the Director of Corrections for California have the power to
16   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
17         Here, Petitioner has incorrectly named Xavier Becerra, the California Attorney
18   General, as Respondent. The Attorney General of the State of California is not a proper
19   respondent in this action. Rule 2 of the Rules following § 2254 provides that the state
20   officer having custody of the petitioner shall be named as respondent. Rule 2(a), 28 U.S.C.
21   foll. § 2254. However, “if the applicant is not presently in custody pursuant to a state
22   judgement against which [s]he seeks relief but may be subject to such custody in the
23   future,” then “the officer having present custody of the applicant as well as the attorney
24   general of the state in which the judgment which [s]he seeks to attack was entered shall
25   each be named as respondents.” Rule 2 (b), 28 U.S.C. foll. § 2254. There is no basis for
26   Petitioner to have named the Attorney General as a respondent in this action.
27         In order for this Court to entertain the Petition filed in this action, Petitioner must
28   file a First Amended Petition naming the warden in charge of the state correctional facility

                                                    2
                                                                                    20cv0563-AJB (LL)
1    in which she is presently confined or the Secretary of the California Department of
2    Corrections and Rehabilitation. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.
3    1992) (per curiam).
4          In addition, the Petition lists four claims. Petitioner states that claims one and two
5    are exhausted and identifies the grounds for relief as to those claims. However, she
6    indicates claims three and four are not exhausted but does not present any grounds for relief
7    as to those claims. Because there are no grounds for relief set forth with respect to claims
8    three and four, the Petition contains only claims one and two, both of which are exhausted.
9    As set forth above, Petitioner must file a First Amended Petition naming a proper
10   respondent if she wishes to proceed with this action. If she includes unexhausted claims
11   in the First Amended Petition with grounds for relief, it will be subject to dismissal as a
12   mixed petition, that is, one containing both exhausted and unexhausted claims. See Pliler
13   v. Ford, 542 U.S. 225, 230 (2004) (“[F]ederal district courts must dismiss mixed habeas
14   petitions.”), citing Rose v. Lundy, 455 U.S. 509, 510, 522 (1982). If she wishes to present
15   claims for which she has not yet exhausted state court remedies, she has several options
16   available to her to avoid a future dismissal.
17         Habeas petitioners who wish to challenge either their state court conviction or the
18   length of their confinement in state prison must first exhaust state judicial remedies. 28
19   U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust state
20   judicial remedies, a California state prisoner must present the California Supreme Court
21   with a fair opportunity to rule on the merits of every issue raised in his or her federal habeas
22   petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34. Moreover, to properly
23   exhaust state court remedies a petitioner must allege, in state court, how one or more of his
24   or her federal rights have been violated. The Supreme Court in Duncan v. Henry, 513 U.S.
25   364 (1995) reasoned: “If state courts are to be given the opportunity to correct alleged
26   violations of prisoners’ federal rights, they must surely be alerted to the fact that the
27   prisoners are asserting claims under the United States Constitution.”           Id. at 365-66
28   (emphasis added).      For example, “[i]f a habeas petitioner wishes to claim that an

                                                     3
                                                                                     20cv0563-AJB (LL)
1    evidentiary ruling at a state court trial denied him [or her] the due process of law guaranteed
2    by the Fourteenth Amendment, he [or she] must say so, not only in federal court, but in
3    state court.” Id. at 366 (emphasis added). The burden of proving a claim has been
4    exhausted lies with Petitioner. Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1981).
5    The Court hereby notifies Petitioner of options to avoid a future dismissal for failing to
6    allege complete exhaustion of state court remedies in the First Amended Petition.
7                 i) First Option: Allege Complete Exhaustion
8          Petitioner may allege she has in fact exhausted state court remedies as to all claims.
9                 ii) Second Option: Voluntarily Dismiss the Petition
10         Petitioner may move to voluntarily dismiss her entire federal petition and return to
11   state court to exhaust her unexhausted claim. She may then file a new federal petition
12   containing only exhausted claims. See Rose v. Lundy, 455 U.S. 509, 510, 520-21 (stating
13   that a petitioner who files a mixed petition may dismiss his petition to “return[] to state
14   court to exhaust his claims.”) Petitioner is cautioned that any new federal petition must be
15   filed before expiration of the one-year statute of limitations. Ordinarily, a petitioner has
16   one year from when her conviction became final to file a federal petition, unless she can
17   show that statutory or equitable “tolling” applies. Duncan v. Walker, 533 U.S. 167, 176
18   (2001); 28 U.S.C. § 2244(d).1 The statute of limitations does not run while a properly filed
19   state habeas corpus petition is pending in state court. 28 U.S.C. § 2244(d)(2); see Nino v.
20   Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999) (“[W]e hold that the statute of limitations is
21   tolled from the time the first state habeas petition is filed until the California Supreme Court
22   rejects the petitioner’s final collateral challenge.”), overruled in part by Carey v. Saffold,
23   536 U.S. 214, 225-26 (2002) (holding that if a petitioner unreasonably delays filing a
24   habeas petition in a higher California court after a denial in a lower court, he is not entitled
25   to statutory tolling during the gap between those petitions); but see Artuz v. Bennett, 531
26   U.S. 4, 8 (2000) (holding that “an application is ‘properly filed’ when its delivery and
27   acceptance [by the appropriate court officer for placement into the record] are in
28   compliance with the applicable laws and rules governing filings.”); Bonner v. Carey, 425

                                                    4
                                                                                     20cv0563-AJB (LL)
1    F.3d 1145, 1149 (9th Cir. 2005) (holding that a state application for post-conviction relief
2    which is ultimately dismissed as untimely was neither “properly filed” nor “pending” while
3    it was under consideration by the state court, and therefore does not statutorily toll the
4    statute of limitations), as amended 439 F.3d 993. However, absent some other basis for
5    tolling, the statute of limitations continues to run while a federal habeas petition is pending.
6    Duncan, 533 U.S. at 181-82.
7                 iii) Third Option: File a Motion to Stay the Federal Proceedings
8          Petitioner may file a motion to stay this proceeding while she returns to state court
9    to exhaust unexhausted claims. There are two methods potentially available to Petitioner,
10   the “stay and abeyance” procedure and the “withdrawal and abeyance” procedure.
11         If Petitioner wishes to use the “stay and abeyance” procedure she should ask the
12   Court to stay her mixed petition while she returns to state court to exhaust. Under this
13   procedure she must show she has arguably meritorious claims which she wishes to return
14   to state court to exhaust, that she is diligently pursuing her state court remedies with respect
15   to the claims, and that good cause exists for her failure to timely exhaust state court
16   remedies. Rhines v. Webber, 544 U.S. 269, 277-78 (2005).
17         If Petitioner wishes to use the “withdrawal and abeyance” procedure, she must
18   voluntarily withdraw her unexhausted claims, ask the Court to stay the proceedings and
19   hold the fully-exhausted petition in abeyance while she returns to state court to exhaust,
20   and then seek permission to amend her petition to include any newly exhausted claims after
21   exhaustion is complete. King v. Ryan, 564 F.3d. 1133, 1135 (9th Cir. 2009). Although
22   under this procedure Petitioner is not required to demonstrate good cause for her failure to
23   timely exhaust, the newly exhausted claims must be either timely under the statute of
24   limitations or “relate back” to the claims in the fully-exhausted petition, that is, they must
25   share a “common core of operative facts” with the previously exhausted claims. King, 564
26   F.3d at 1141, quoting Mayle v. Felix, 545 U.S. 644, 659 (2005).
27                                 CONCLUSION AND ORDER
28

                                                    5
                                                                                     20cv0563-AJB (LL)
1          The Court DISMISSES the case without prejudice due to Petitioner’s failure to
2    name a proper Respondent. If Petitioner wishes to proceed with this case, she must submit,
3    no later than May 25, 2020, a First Amended Petition which names a proper Respondent.
4    The Clerk of Court shall send a blank Southern District of California amended petition
5    form to Petitioner along with a copy of this Order.
6          IT IS SO ORDERED.
7    Dated: April 2, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                                20cv0563-AJB (LL)
